Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-20 are pending and claims 1, 11, and 17 are amended. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, 11-13, 15-18, and 20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Howeth (U.S. 2007/0240887).
With respect to claims 1-3, 11, and 17 Howeth discloses a system/method for delivering fire suppression agent to a cooking appliance (figure 1 and abstract), comprising:
a fuel delivery path (figure 7, from 77 to 72) extending from a source of cooking fuel (77) to a burner (72) of the cooking appliance;

a valve assembly (78) operatively associated with the fuel delivery path and the source of delivering fire suppression agent (paragraph 0028), the valve assembly having:
a first position permitting fluid communication between the source of 10 cooking fuel and the burner through the fuel delivery path, while preventing fluid communication between the source of fire suppression agent and the burner through the fuel delivery path (summary of invention); and
a second position preventing fluid communication between the source of cooking fuel and the burner through the fuel delivery path, while permitting fluid communication between the source of fire suppression agent and the burner through the fuel delivery path without having to provide dedicated piping to deliver the fire suppression agent (as the agent utilizes the fuel supply line without needing dedicated pipeline from the valve to the burner) in the event of a fire (summary of invention).
With respect to claims, 4, 13, and 18 Howeth discloses an actuation mechanism (paragraph 0008, the actuated by sensors, reading as an actuator) operatively associated with the valve assembly for moving the valve assembly from the first positon to the second position (paragraph 0008).
With respect to claims 6, 15, and 20 Howeth discloses the actuation mechanism is electrically actuated (being done via a signal from a heat/smoke sensor connected to a control circuit, abstract).
With respect to claims 7 and 16, Howeth discloses the actuation mechanism is operatively associated with a condition sensor (abstract, heat/smoke sensor).
With respect to claims  and 128, Howeth discloses the cooking appliance has an obstructed cooking volume and the burner is located within said cooking volume (figure 7, the noted grates 75 obstructing the gas burners 72)
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howeth in view of Rennie (U.S. 2017/0014657).
With respect to claim 10, Howeth discloses a canister for containing the fluid to be used in the fire suppression, but fails to disclose plural sources of fire suppression agent are in fluid communication with the valve assembly. Rennie, figure 1, discloses multiple source bottles of fire suppression agent (1a and 2 1bs). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate multiple canisters (sources of fire suppression agent) into the system of Howeth, as Rennie discloses doing, since it has been held that duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI-B). Further noting that by increasing the number of canisters, more fire suppressant is available to be used in the system. 

Claims 5, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howeth in view of Zlatintsis (U.S. 2015/0231432).

Zlatintsis discloses, figures 1 and 2, a valve actuating element 4 with a cable 3 to the coupling unit 7 which allows for the valve to open, noting that the use of a tensioned cable is used to physically actuator the valve (paragraph 0049). Noting that such a system can be applied at no high production cost and no increased risk to component failure that the operational reliability of the extinguishing system is likewise to become impaired (paragraphs 0009 and 0011).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invitation to utilize the mechanically actuated valve as disclosed by Zlatintsis into the system of Howeth for actuating their valve, as noted such actuation devices are known to be used in kitchens (Z: paragraph 0015) and would allow for a cost effective and reliable actuation method for actuation the valve of the system of Howeth. 
Response to Arguments/Amendments
	The Amendment filed (10/15/2021) has been entered. Currently claims 1-20 are pending and claims 1, 11, and 17 are amended. Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action dated (07/21/2021). 	
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive. Applicants arguments with regards to the 112(f) interpretation is that the applicant does not concede and does not acquiesce to the examiners belief. The examiner notes this is not some belief, see MPEP 2181, 
Accordingly, examiners will apply 35 U.S.C. 112(f)  to a claim limitation if it meets the following 3-prong analysis:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


The noted “actuation mechanism” including the generic placeholder/nonce term “mechanism” with the functional language of “actuation.” No noted modification of sufficient structure, material, or acts for performing the claimed function are claimed. 
	Applicant further argues that amended claim 1 fails t disclose the valve assembly is configured to control delivery of fire suppression agent to the burner of the cooking appliance and shut off the burner from the source of cooking fuel without having to provide dedicated piping to deliver the fire suppression agent. Examiner disagrees, Howeth discloses such claimed negative limitation, as no dedicated piping to deliver the fire suppression agent is being used, it utilizes the same conduit as that of the fuel source. Not applicants own disclosure shows conduit from the fire suppressant agent to the fuel line, much like Howeth, and both systems utilizes the agent container, through a line, to a valve, and into the fuel line to the burner. Applicant further argues Zlatintsis does not teach the missing elements from Howeth, examiner disagrees as Zlatintsis teaches the missing elements in the claim not shown by Howeth. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752